             Case 1:17-cv-09205-RA Document 45 Filed 10/05/20 Page 1 of 1


                                                         USDC-SDNY
UNITED STATES DISTRICT COURT
                                                         DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                            ELECTRONICALLY FILED
                                                         DOC#:
 PERRY LOPEZ,                                            DATE FILED: 10/5/2020

                            Plaintiff,

                       v.                                          17-CV-9205 (RA)

                                                                        ORDER
 NEW YORK CITY DEPARTMENT OF
 EDUCATION et al.,

                            Defendants.



RONNIE ABRAMS, United States District Judge:
         On July 28, 2020, the Court issued an opinion granting Defendants’ motion to dismiss

Plaintiffs’ Amended Complaint. See Dkt. 44. In that opinion, the Court also granted Plaintiff leave

to amend the complaint no later than September 28, 2020. See id. at 30. To date, Plaintiff has not

done so. Accordingly, the Clerk of Court is respectfully directed to enter judgment and close this

case.

SO ORDERED.

Dated:     October 5, 2020
           New York, New York


                                                RONNIE ABRAMS
                                                United States District Judge
